Exhibit 99.1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of China Currency Development Limited We have audited the accompanying consolidated balance sheets China Currency Development Limited and Subsidiaries (“the Company”) as of December 31, 2009 and 2008, and the related consolidated statements of operations, comprehensive income, stockholders' equity and cash flows for the years then ended. The Company’s management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company as of December 31, 2009 and 2008, and the consolidated results of their operations and their cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States. /s/ Morison Cogen LLP Bala Cynwyd, Pennsylvania January 6, 2011 F - 1 CHINA CURRENCY DEVELOPMENT LIMITED CONSOLIDATED BALANCE SHEETS December 31, 2 (Amounts in US dollar) Assets Current assets Cash and cash equivalents Accounts receivable Inventories Retention receivable Other receivables Prepayment and deposits Advance to suppliers Due from related parties Total current assets Property, plant and equipment, net Land use rights, net - Total assets 　 　 　 Liabilities and stockholders’ equity Current liabilities Accounts payable Dividend payable - Accrued expenses Deferred maintenance revenue Taxes payable Due to related parties Other current liabilities Total liabilities 　 　 　 Stockholders’ equity 　 　 　 COMMON STOCK, par value at $0.129 per share, 10,000 shares authorized, issued and outstanding as of December 31, 2009 and 2008 Additional paid in capital - Statutory reserve Retained earnings unappropriated Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity The accompanying notes are an integral part of these consolidated financial statements. F - 2 CHINA CURRENCY DEVELOPMENT LIMITED CONSOLIDATED STATEMENTS OF OPERATIONS YEARS ENDED DECEMBER 31, 2 (Amounts in US dollar) Revenues Cost of goods sold ) ) Gross margin Sales, marketing and other operating expenses ) ) General and administrative expenses ) ) Income from operations 　 　 Interest expense and bank charges ) ) Interest income Other expense, net ) ) Income from operations before income tax 　 　 Income tax expense ) ) 　 　 Net income Earnings per share Basic Diluted Weighted average number of shares Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. F - 3 CHINA CURRENCY DEVELOPMENT LIMITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME YEARS ENDED DECEMBER 31, 2 (Amounts in US dollar) Net income Other comprehensive income 　 　 Foreign currency translation adjustment ) Comprehensive income The accompanying notes are an integral part of these consolidated financial statements. F - 4 CHINA CURRENCY DEVELOPMENT LIMITED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in US dollar) CASH FLOWS FROM OPERATING ACTIVITIES 　 　 Net income Adjustments to reconcile net income to net cash provided by operating activities Depreciation of property, plant and equipment Amortization of prepaid land lease - Loss on disposal of property, plant and equipment - (Increase) decrease in assets Accounts receivable ) Inventories ) Retention receivable ) ) Other receivables ) Prepayment and deposits ) ) Advance to suppliers ) ) Due from related parties ) ) Increase (decrease) in liabilities 　 Accounts payable ) Accruals and other payables Deferred maintenance revenue Taxes payable ) Due to related parties Net cash provided by operating activities 　 　 CASH FLOWS FROM INVESTING ACTIVITIES 　 　 Purchase of property, plant and equipment ) ) Net cash used in investing activities ) ) 　 　 CASH FLOWS FROM FINANCING ACTIVITIES 　 　 Capital contribution - Dividend distribution ) - Net cash provided by financing activities - 　 　 EFFECTS OF EXCHANGE RATE CHANGE ON CASH ) 　 　 NET INCREASE (DECREASE) IN CASH & CASH EQUIVALENT ) 　 　 CASH & CASH EQUIVALENT - BEGINNING OF YEAR 　 　 CASH & CASH EQUIVALENT - END OF YEAR F - 5 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION 　 　 Income taxes paid Interest paid - - SUPPLEMENTAL DISCLOSURE OF NON CASH FINANCING AND INVESTING ACTIVITIES 　 　 　 Due from related party for capital contribution $ $
